                                               Entered on Docket
                                               January 28, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


  1 Heinz Binder (SBN 87908)
    Robert G. Harris (SBN 124678)
  2 BINDER & MALTER, LLP                    The following constitutes the order of the Court.
    2775 Park Avenue                        Signed: January 27, 2020
  3 Santa Clara, CA 95050
    Tel: (408) 295-1700
  4 Fax: (408) 295-1531                     ______________________________________________
    Email: Heinz@bindermalter.com           Stephen L. Johnson
  5 Email: Rob@bindermalter.com             U.S. Bankruptcy Judge

  6
    Attorneys for Reorganized Debtors
  7 Camilo C. Calinawan and Elsida L. Calinawan

  8
                                 UNITED STATES DISTRICT COURT
  9
                               NORTHERN DISTRICT OF CALIFORNIA
 10
                                          SAN JOSE DIVISION
 11

 12
      In re:                                           Case No. 13-56315-SLJ
 13                                                    Chapter 11
      CAMILO C. CALINAWAN
 14
      ELSIDA L. CALINAWAN                               NO HEARING REQUESTED
 15
                                Debtor,
 16

 17

 18
                       FINAL ORDER ON VALUATION OF COLLATERAL
 19            OF DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
               DSLA MORTGAGE LOAN TRUST MORTGAGE LOAN PASS - THROUGH
 20               CERTIFICATES, SERIES 2006-AR2 UNDER §506 AND F.R.B.P. 3012
                               (715 E. Market St., Salinas, California)
 21

 22            On April 7, 2014, this Court entered an ORDER GRANTING STIPULATION BY AND

 23 BETWEEN SECURED CREDITOR AND DEBTORS TO RESOLVE MOTION TO VALUE

 24 COLLATERAL OF REAL PROPERTY LOCATED AT 715 E. MARKET STREET, SALINAS,

 25 CA for the Purpose of Avoiding Lien on 715 E. Market Street, Salinas, California. The collateral

 26 secures a lien against certain property of Reorganized Debtors Camilo C. Calinawan and Elsida L
 27 Calinawan (the “Reorganized Debtors”) for purposes of this Chapter 11 case. That order was

 28 subject to being set aside until the Reorganized Debtors completed plan payments or received a
      FINAL ORDER                                                                                Page 1
Case: 13-56315      Doc# 450   Filed: 01/27/20     Entered: 01/28/20 11:32:20      Page 1 of 4
  1 discharge in this Chapter 11 case. The Reorganized Debtors having completed the payment of all

  2 general unsecured creditors listed in the Plan and having received a discharge, the Court now

  3 therefore enters the following final order:

  4          The lien of DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR

  5 DSLA MORTGAGE LOAN TRUST MORTGAGE LOAN PASS - THROUGH CERTIFICATES,

  6 SERIES 2006-AR2 regarding the property commonly known as 715 E. Market Street, Salinas,

  7 California, A.P.N. 004-093-018 and more fully described in Exhibit “A” hereto, and which was

  8 recorded in Monterey County, California on or about August 8, 2006 as document number

  9 2006069962, is valued at $274,500.

 10                                        ***END OF ORDER***

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
      FINAL ORDER                                                                                   Page 2
Case: 13-56315      Doc# 450    Filed: 01/27/20    Entered: 01/28/20 11:32:20      Page 2 of 4
  1                                               EXHIBIT "A"

  2   Beginning at a point on the Eastern Extension of the Northern line of Gabilan Avenue, distance
      thereon 250 feet N. 82o 58’ W., from the point of the intersection thereof with the Eastern line of Lot
  3   16 as said Avenue and Lot are shown upon the Map hereinafter referred to, said Eastern Extension of
      Gabilan Avenue being parallel with the Southern line of said Lot 16, running thence from said point of
  4   beginning, N. 82o 58’ W., along said Eastern extension of Gabilan Avenue 50 feet, thence N. 7o 18’ E.,
      parallel with said Eastern line of Lot 16, 120 feet to a point; thence S. 82o 58’ E., parallel with said
  5   Southern line of said Lot 16. 50 feet to a point from which point of beginning of the property herein
      described bears S. 70 08’ W, 120 feet; thence S. 70 08’ W., 120 feet parallel with said Eastern line of
  6   Lot 16 to the point of beginning, being a portion of said Lot 16, as said Lot is shown upon that certain
      map entitled, Map of Elton B. Hebbron Subdivision of Part of Rancho El Sausal, Monterey
  7
      County, California, filed in the Office of the County Recorder of said County, and now on file in Map
  8   Book Three, Cities and Towns, at Page 63.

  9   Excepting therefrom any portion lying within the boundaries of East Market Street formerly Hebborn
      Avenue.
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 13-56315     Doc# 450       Filed: 01/27/20      Entered: 01/28/20 11:32:20          Page 3 of 4
  1                                     COURT SERVICE LIST

  2                                       All electronic service
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
      FINAL ORDER                                                                           Page 3
Case: 13-56315      Doc# 450   Filed: 01/27/20   Entered: 01/28/20 11:32:20   Page 4 of 4
